Citation Nr: 0718642	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-23 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a dental disability, to 
include periodontal disease, for compensation purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran reportedly served on active duty from December 
1969 to January 1972, from March 1973 to March 1976, and from 
November 1981 to February 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2005, a statement of the 
case was issued in June 2005, and a substantive appeal was 
received in July 2005.

As will be discussed in detail below, the Board has 
determined that entitlement to service connection for dental 
condition for compensation purposes is not warranted.  It 
appears, however, that the veteran may also be claiming 
dental condition for purposes of establishing VA dental 
treatment as provided in 38 C.F.R. § 17.161.  See 38 C.F.R. 
§ 3.381(a).  It does not appear that the matter of 
eligibility for VA dental treatment has been adjudicated.  
Thus, a claim service connection for dental disability for 
treatment purposes is referred to the RO for initial 
consideration.


FINDING OF FACT

The veteran's dental problems are not as a result of trauma 
in service, nor was he a prisoner of war.


CONCLUSION OF LAW

Dental disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from a 
December 2003 rating decision which denied service 
connection.  In July 2005, a VCAA letter was issued.  The 
VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in July 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
         
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
veteran a letter in July 2005 which advised him of the 
evidence necessary to support his service connection claim.  
Since the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection as a 
matter of law, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA 
treatment records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter, but not for purposes of compensation.  
See 38 C.F.R. § 3.381(a).

The veteran claims entitlement to service connection for 
dental condition, to include periodontal disease, gum 
disease, cavities, root canals, implants and related dental 
problems.  The veteran claims that he should be compensated 
for such dental disabilities as such conditions manifested in 
service.  

The Board acknowledges that service medical records reflect 
that the veteran underwent dental treatment for periodontal 
disease, bruxism, extractions, crowns, root canals, and other 
conditions.  Such treatment, however, is routine in nature.  
An examination performed for retirement purposes reflects 
that he was categorized as Dental Class 2.

While service connection may be established for treatment 
purposes for these conditions, the regulations listed above 
clearly prohibit service connection for purposes of 
compensation where the disability involves replaceable 
missing teeth or periodontal disease.  38 C.F.R. § 3.381.  As 
neither condition is recognized by the applicable regulations 
as a disability for which VA compensation may be granted, the 
veteran's claim is not warranted.  See 38 C.F.R. § 3.381 
(periodontal disease is not a disability for compensation 
purposes).  Service medical records do not reflect that any 
dental treatment rendered during service was due to any in-
service trauma, nor due to combat.  Additionally, there is no 
evidence that the veteran was a prisoner of war.  See 
38 C.F.R. § 3.381(b).  The only dental treatment rendered was 
for periodontal disease, carious teeth, and missing teeth.  
Service connection for missing teeth and periodontal disease 
for compensation purposes is not legally permitted, and to 
that extent, as a matter of law this claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

As noted, there was no evidence of any in-service dental 
trauma which resulted in residuals, additional loss of teeth, 
malunion or nonunion of the maxilla, or loss of body of the 
maxilla or mandible.  See generally, VAOPGCPREC 5-97; 38 
C.F.R. 4.150, Diagnostic Codes 9913-9916.  Consequently, 
there is no basis for entitlement to service connection for 
residuals of dental condition for compensation purposes.

The veteran may wish to contact the VA dental clinic for 
further information regarding outpatient dental treatment.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


